Title: To James Madison from William Lee, 10 July 1804
From: Lee, William
To: Madison, James



Sir,
American Consulate Bordeaux July 10: 1804
The enclosed is a copy of my last pr. the Maria Capt Hatton by whom I sent you ten Cases Wine.
& pr. the Sheffield Capt Cooper bound to Norfolk I have sent 4 Cases old Sauterne Wine five Cases of Fro[n]tegnac and two Cases of Liqueurs amounting with charges to the sum of nine hundred and ninety nine francs which when added to the Invoice pr Capt Hatton makes the sum of three hundred and twenty six dollars for which sum I have given Cooper an order on me. There will be no freight to pay for these eleven cases as the ship is a Certificate Vessel and they serve for ballast and Mr Cooper has had the goodness to say he will take charge of the goods see the duties paid at Norfolk and the whole sent on to you. The frequent Embargoes have prevented my sending you this wine sooner. The Sauterne is pure & of a very superior quality. I could not meet with such Barsac as pleased me the years growth of that sent you last season being intirely consumed. There are two qualities of Frontegnac and both called good but of this Wine I am no judge. The Liqueurs are assorted and come high because they are of the very first quality. I have not sent so many as you desired as the Noyau comes at a high price & may be bot. in the Ustates much lower it being brot. from Martinique here viâ the Ustates. The Red Wine by Capt. Hatton is of a most excellent quality. I have some of an equal quality for the President which I shall forward as soon as it is put in good order. In the fruit season I will put you up some fruits in Brandy & dried fruits which I think will please you. With respect I am yr obd. & Obdt. st.
William Lee
